                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 COOKEVILLE DIVISION


DAVID HAROLD WHITE,                                )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )        NO. 2-20-cv-00019
                                                   )        JUDGE RICHARDSON
ANDREW SAUL,                                       )
                                                   )
        Defendant.                                 )
                                                   )


                                             ORDER

        Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 21), to which no Objections have been filed.

        The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., Case No. 18-cv-11851, 2019 WL

1242372, at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)).

The district court is not required to review, under a de novo or any other standard, those aspects of

the report and recommendation to which no objection is made. Ashraf v. Adventist Health

System/Sunbelt, Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security,

Case No. 3:18-cv-0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court

should adopt the magistrate judge’s findings and rulings to which no specific objection is filed. Id.

        Nonetheless, the Court has reviewed the Report and Recommendation, and the Report and

Recommendation is adopted and approved. Accordingly, this action is DISMISSED without




     Case 2:20-cv-00019 Document 22 Filed 01/27/21 Page 1 of 2 PageID #: 1060
prejudice for failure to prosecute under Fed. R. Civ. P. 41(b). The Clerk is directed to close the

file. This Order shall constitute final judgment for purposes of Fed. R. Civ. P. 58.1

       IT IS SO ORDERED.



                                                      ________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




1
  Plaintiff is not proceeding pro se. At all times, she has been represented by counsel. The Court
must admonish counsel that it is not appropriate to file a federal action and then abandon it,
ignoring the Court’s show-cause order in the process.
                                                  2



    Case 2:20-cv-00019 Document 22 Filed 01/27/21 Page 2 of 2 PageID #: 1061
